Order entered January 6, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00733-CV

                       JEROME PORTER, Appellant

                                      V.

                   MARTHA REYES PORTER, Appellee

              On Appeal from the 255th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-07439

                                   ORDER
                 Before Justices Molberg, Reichek, and Nowell

      Before the Court is appellant’s December 23, 2020 motion for rehearing.

Appellee is requested to file a response, if any, within TEN DAYS of the date of

this order.


                                           /s/   KEN MOLBERG
                                                 JUSTICE